Case 5:19-cv-02333-PA-SP Document 29 Filed 09/24/20 Page 1 of 1 Page ID #:318


 1
 2                                                                         JS-6
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHNNY SALAZAR,                             No. CV 19-2333 PA (SP)
12               Plaintiff,                      JUDGMENT

13         v.
     CITY OF ADELANTO, et al.,
14
                 Defendants.
15
16
17
           In accordance with the Court's September 24, 2020 Order Accepting Findings and
18
     Recommendation of United States Magistrate Judge and Remanding Case to San Bernardino
19   County Superior Court, IT IS HEREBY ADJUDGED AND DECREED:
20         1.    Plaintiff Johnny Salazar's federal claims are dismissed with prejudice;
21         2.    Judgment shall be entered in favor of Defendants and against Plaintiff; and

22         3.    Plaintiff takes nothing.

23   DATED: September 24, 2020

24                                                 ______
                                                        _______
                                                              ________________________
                                                   ___________________________________
                                                              P ercy Anderson
                                                              Percy
25                                                   UNITED STA ATES DISTRICT JUDGE
                                                             STATES
26
27
28
